ACCEPTED
                                                                                12-15-00113-CV
                                                                   TWELFTH COURT OF APPEALS
                                                                                 TYLER, TEXAS
                                                                           7/3/2015 12:09:23 PM
                                                                                  CATHY LUSK
                                                                                         CLERK

                           No.: 12-15-00113-CV

                                  In The                        FILED IN
                                                         12th COURT OF APPEALS


                  Court of Appeals                            TYLER, TEXAS
                                                         7/3/2015 12:09:23 PM
                                                              CATHY S. LUSK
                                                                  Clerk

                     TWELFTH DISTRICT OF TEXAS

                            Tyler, Texas
__________________________________________________________________

                            JASON ROWELL
                               Appellant,

                                    v.

                FIRETROL PROTECTION SYSTEMS
                             Appellee.
__________________________________________________________________

               Appealed from 114th Judicial District Court of
        Smith County, Texas, the Honorable Christi Kennedy, Presiding
__________________________________________________________________

JOINT MOTION FOR VOLUNTARY DISMISSAL WITH PREJUDICE OR
    IN THE ALTERNATIVE MOTION TO WITHDRAW MOTION TO
                           RECONSIDER
__________________________________________________________________
                                    Niles Illich
                                    SBOT: 24069969
                                    Law Office of Niles Illich, Ph.D., J.D.
                                    701 Commerce Street, Suite 400
                                    Dallas, Texas 75202
                                    Telephone: (972) 802 − 1788
                                    Facsimile: (972) 682 – 7586
                                    Email: Niles@appealstx.com
                                    ATTORNEY FOR APPELLANT
                                    JASON ROWELL
__________________________________________________________________

            IDENTITY OF THE PARTIES AND COUNSEL
__________________________________________________________________

Trial Judge:                               The Hon. Christi Kennedy

Appellant:                                 Jason Rowell

Appellant’s Appellate Counsel:             Niles Illich
                                           Law Office of Niles Illich, Ph.D., J.D.
                                           701 Commerce Street
                                           Suite 400
                                           Dallas, Texas 75202

Appellant’s Trial Counsel:                 Pro-se



Appellee:                                  Firetrol Protection Systems

Appellee’s Trial/Appellate Counsel:        Roger W. Anderson
                                           Gillen and Anderson
                                           613 Shelley Park Plz
                                           Tyler, TX




                                      ii
__________________________________________________________________

           Joint Motion for Voluntary Dismissal with Prejudice
__________________________________________________________________

          The parties, Jason Rowell and Firetrol Protection Systems ask this Court to

dismiss this appeal with prejudice or in the alternative to withdraw the pending

motion to reconsider.

                                        Introduction

1.        Jason Rowell (“Rowell”) is the Appellant and Firetrol Protection Systems

(“Firetrol”) is the Appellee.

2.        The 114th Judicial District Court of Smith County resolved the underlying

case by dismissing it under the anti-SLAPP statute.

3.        Appellant filed a notice of appeal on April 30, 2015.

4.        Appellant filed a motion for new trial on April 29, 2015. This motion is

pending before the trial court. The parties have agreed to an order that would grant

the motion for new trial and then dismiss the case in the trial court.

                                 Argument and Authorities

5.        There is no specified deadline to file a motion for voluntary dismissal. 1

6.        Rule 42.1(a)(1) permits an Appellant to file a motion requesting voluntary

dismissal and an appellate court to “dismiss the appeal or affirm the appealed


1
    TEX. R. APP. P. 42.1.

                                              3
judgment or order unless such disposition would prevent a party from seeking

relief to which it would otherwise be entitled.”2

7.        An appellant is not required to explain his motivation for requesting the

voluntary dismissal nor is he required to sign the motion.3 But here both parties

seek a final dismissal because they have resolved the issues between them.

                         Motion to Withdraw Motion to Reconsider

8.        This Court dismissed this case on June 3, 2015. On June 5, 2015, Appellant

filed a motion to reconsider. This Motion has not yet been ruled on. In the

alternative to dismissing this case for a second time, Appellant moves to withdraw

his motion to reconsider and to permit this Court’s opinion of June 3, 2015 to be

the final resolution of this appeal.

                                   Conclusion and Prayer

9.        Prayer

          Appellant and Appellee have resolved the issues between them and seek to

end this appeal. Appellant asks this Court to dismiss the appeal with prejudice or

in the alternative to withdraw Appellant’s motion to reconsider and to permit the

Court’s opinion from June 3, 2015 to be the final resolution of this appeal.



2
    Id. at 42.1(a)(1).
3
 See generally id. (not requiring a party to show cause for seeking dismissal and signature
requirement relates only to criminal appeals).
                                                4
                                       Respectfully submitted,

                                       /s/ Niles Illich
                                       Niles Illich
                                       The Law Office of Niles Illich, Ph.D., J.D.
                                       701 Commerce
                                       Suite 400
                                       Dallas, Texas 75202
                                       Direct: (972) 802-1788
                                       Facsimile: (972) 236-0088
                                       Email: Niles@appealstx.com

                       CERTIFICATE OF CONFERENCE

       This is to certify that on July 1, 2015 that Roger Anderson, counsel for
Firetrol, agreed to the motion to dismiss.

                                       /s/ Niles Illich
                                       Niles Illich

                           CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing Motion was
served on:
Roger W. Anderson
Gillen and Anderson
613 Shelley Park Plz
Tyler, Texas

By electronic service before 5:00 PM on July 3, 2015.

                                       /s/ Niles Illich
                                       Niles Illich




                                          5
                      CERTIFICATE OF COMPLIANCE

      This is to certify that this motion complies with the length and style
requirements in Rule 9.4 of the Texas Rules of Appellate Procedure. The motion is
presented in Times New Roman font, size 14. The motion contains 684 words.


                                     /s/ Niles Illich
                                     Niles Illich




                                        6